UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Amendment No. 2) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ELAN CORPORATION, PLC (Name of Subject Company (Issuer)) ELAN CORPORATION, PLC (Name of Filing Persons (Offeror)) Ordinary Shares, par value €0.05 each (Title of Class of Securities) G29539106 (CUSIP Number of Class of Securities) American Depositary Shares, each representing one Ordinary Share (Title of Class of Securities) (CUSIP Number of Class of Securities) William F. Daniel Elan Corporation, plc Treasury Building Dublin 2, Ireland 011-353-1-709-4000 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) Copies to: Christopher T. Cox, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New York 10281 (212) 504-6000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** * The transaction value is estimated only for purposes of calculating the filing fee. This amount is based on the offer to purchase for not more than $1 billion in aggregate. ** Previously paid.The amount of the filing fee, calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, equals $136.40 per million dollars of the value of the transaction. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Not applicableFiling Party: Not applicable Form of Registration No.: Not applicableDate Filed: Not applicable o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o Third-party tender offer subject to Rule 14d-1. x Issuer tender offer subject to Rule 13e-4. o Going-private transaction subject to Rule 13e-3. o Amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer. o If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o
